Exhibit 10.1
INDEMNIFICATION AGREEMENT


         This Indemnification Agreement is dated as of __________ (this
“Agreement”) and is between The Hain Celestial Group, Inc., a Delaware
corporation (the “Company”), and [Name of director/officer] (“Indemnitee”).


        Background


         The Company believes that in order to attract and retain highly
competent persons to serve as directors or in other capacities, including as
officers, it must provide such persons with adequate protection through
indemnification against the risks of claims and actions against them arising out
of their services to and activities on behalf of the Company.

         The Company desires and has requested Indemnitee to serve as a
[director] [officer] of the Company and, in order to induce the Indemnitee to
serve as a [director] [officer] of the Company, the Company is willing to grant
the Indemnitee the indemnification provided for herein. Indemnitee is willing to
so serve on the basis that such indemnification be provided. The indemnification
provided herein is a supplement to and in furtherance of any rights granted
under the Company’s Amended and Restated Certificate of Incorporation (as
amended, the “Certificate of Incorporation”) and Amended and Restated By-Laws
(the “Bylaws”) and shall not be deemed to be a substitute therefor nor to
diminish or abrogate any rights of Indemnitee thereunder.
         The parties by this Agreement desire to set forth their agreement
regarding indemnification and the advancement of expenses.
         In consideration of Indemnitee’s service to the Company and the
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:


        Section 1. Indemnification.


        To the fullest extent permitted by the General Corporation Law of the
State of Delaware (the “DGCL”):


         (a) The Company shall indemnify Indemnitee if Indemnitee was or is made
or is threatened to be made a party to, or is otherwise involved in, as a
witness or otherwise, any threatened, pending or completed action, suit or
proceeding (brought in the right of the Company or otherwise), whether civil,
criminal, administrative or investigative and whether formal or informal,
including appeals, by reason of the fact that Indemnitee is or was or has agreed
to serve as a director, officer, employee or agent of the Company or, while
serving as a director or officer of the Company, is or was serving or has agreed
to serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in any such
capacity.



--------------------------------------------------------------------------------





         (b) The indemnification provided by this Section 1 shall be from and
against all loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by or on behalf of Indemnitee in connection with such action, suit or
proceeding, including any appeals.


        Section 2. Advance Payment of Expenses. To the fullest extent permitted
by the DGCL, expenses (including attorneys’ fees) reasonably incurred by
Indemnitee in appearing at, participating in or defending, or otherwise arising
out of or related to, any action, suit or proceeding or in connection with an
enforcement action as contemplated by Section 3(e) shall be paid by the Company
in advance of the final disposition of such action, suit or proceeding within 30
days after receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time. Indemnitee hereby
undertakes to repay any amounts advanced (without interest) to the extent that
it is ultimately determined by final judicial decision from which there is no
further right to appeal that Indemnitee is not entitled under this Agreement to
be indemnified by the Company in respect thereof. No other form of undertaking
shall be required of Indemnitee other than the execution of this Agreement. This
Section 2 shall be subject to Section 3(b) and shall not apply to any claim made
by Indemnitee for which indemnity is excluded pursuant to Section 6.


        Section 3. Procedure for Indemnification; Notification and Defense of
Claim.


         (a) Promptly after receipt by Indemnitee of notice of the commencement
of any action, suit or proceeding, Indemnitee shall, if a claim in respect
thereof is to be made against the Company hereunder, notify the Company in
writing of the commencement thereof. The failure to promptly notify the Company
of the commencement of the action, suit or proceeding, or of Indemnitee’s
request for indemnification, will not relieve the Company from any liability
that it may have to Indemnitee hereunder, except to the extent the Company is
actually and materially prejudiced in its defense of such action, suit or
proceeding as a result of such failure. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request therefor
including such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to enable the Company to determine
whether and to what extent Indemnitee is entitled to indemnification.


         (b) With respect to any action, suit or proceeding of which the Company
is so notified as provided in this Agreement, the Company shall, subject to the
last two sentences of this paragraph, be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently-incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company. Notwithstanding the foregoing,
if Indemnitee, based on the advice of his or her counsel, shall have reasonably
concluded (with written notice being given to the Company setting forth the
basis for such conclusion) that, in the conduct of any such defense, there is or
is reasonably likely to be a conflict of interest or position between the
Company and Indemnitee with respect to a significant issue, then the Company
will not be entitled, without the written consent of
2



--------------------------------------------------------------------------------



Indemnitee, to assume such defense. In addition, the Company will not be
entitled, without the written consent of Indemnitee, to assume the defense of
any claim brought by or in the right of the Company.


         (c) To the fullest extent permitted by the DGCL, the Company’s
assumption of the defense of an action, suit or proceeding in accordance with
paragraph 3(b) will constitute an irrevocable acknowledgement by the Company
that any loss and liability suffered by Indemnitee and expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement by or for the
account of Indemnitee incurred in connection therewith are indemnifiable by the
Company under Section 1 of this Agreement.


         (d) The determination whether to grant Indemnitee’s indemnification
request shall be made promptly and in any event within 30 days following the
Company’s receipt of a request for indemnification in accordance with Section
3(a). If the Company determines that Indemnitee is entitled to such
indemnification or, as contemplated by paragraph 3(c) the Company has
acknowledged such entitlement, the Company will make payment to Indemnitee of
the indemnifiable amount within such 30 day period. If the Company is not deemed
to have so acknowledged such entitlement or the Company’s determination of
whether to grant Indemnitee’s indemnification request shall not have been made
within such 30 day period, the requisite determination of entitlement to
indemnification shall, subject to Section 6, nonetheless be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee's statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under the DGCL.


         (e) In the event that (i) the Company determines in accordance with
this Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30 day period, (iv) advancement of expenses is not timely made in
accordance with Section 2, or (v) the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of expenses. Indemnitee’s expenses (including
attorneys’ fees) reasonably incurred in connection with successfully
establishing Indemnitee’s right to indemnification or advancement of expenses,
in whole or in part, in any such proceeding or otherwise shall also be
indemnified by the Company to the fullest extent permitted by the DGCL.


         (f) Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of expenses unless the Company
overcomes such presumption by clear and convincing evidence.


        Section 4. Insurance and Subrogation.
3



--------------------------------------------------------------------------------





         (a) The Company shall purchase and maintain a policy or policies of
insurance with reputable insurance companies with A.M. Best ratings of “A” or
better (or, if A.M. Best does not rate the insurance company, an equivalent
rating by an equivalent licensed insurance rating organization or agency),
providing Indemnitee with coverage for any liability asserted against, and
incurred by, Indemnitee or on Indemnitee’s behalf by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Company or, while serving as a director or officer of the Company,
is or was serving or has agreed to serve at the request of the Company as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or arising out of Indemnitee’s status
as such, whether or not the Company would have the power to indemnify Indemnitee
against such liability under the provisions of this Agreement. Such insurance
policies shall have coverage terms and policy limits that are reasonable in
scope and amount, as determined by the Company in its reasonable discretion.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of the coverage provided, if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if the Company otherwise determines in good faith that
obtaining or maintaining such insurance is not in the best interests of the
Company. At the time the Company receives from Indemnitee any notice of the
commencement of an action, suit or proceeding, the Company shall give prompt
notice of the commencement of such action, suit or proceeding to the insurers in
accordance with the procedures set forth in the policy. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policy.


         (b) In the event of any payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy.
Indemnitee shall execute all papers required and take all reasonable action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Company shall pay or
reimburse all expenses reasonably incurred by Indemnitee in connection with such
subrogation.


         (c) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (including, but not limited
to, judgments, fines and amounts paid in settlement, and ERISA excise taxes or
penalties) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.


        Section 5. Certain Definitions. For purposes of this Agreement, the
following definitions shall apply:


         (a) The term “action, suit or proceeding” shall be broadly construed
and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration and appeal of, and the giving of
testimony in, any threatened, pending or completed claim, action, suit,
4



--------------------------------------------------------------------------------



arbitration, alternative dispute mechanism or proceeding, whether civil,
criminal, administrative or investigative.


         (b) The term “by reason of the fact that Indemnitee is or was or has
agreed to serve as a director, officer, employee or agent of the Company or,
while serving as a director or officer of the Company, is or was serving or has
agreed to serve at the request of the Company as a director, officer, employee
or agent (which, for purposes hereof, shall include a trustee, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.


         (c) The term “expenses” shall be broadly construed and shall include,
without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Company or any third party), actually and reasonably incurred
by Indemnitee in connection with either the investigation, defense or appeal of
an action, suit or proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder.


         (d) The term “judgments, fines and amounts paid in settlement” shall be
broadly construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan).


        Section 6. Limitation on Indemnification. Notwithstanding any other
provision herein to the contrary, the Company shall not be obligated pursuant to
this Agreement:


         (a) Claims Initiated by Indemnitee. Prior to a change in control, to
indemnify or advance expenses to Indemnitee with respect to an action, suit or
proceeding (or part thereof), however denominated, initiated by Indemnitee,
except with respect to any compulsory counterclaim brought by Indemnitee or an
action, suit or proceeding brought to establish or enforce a right to
indemnification or advancement of expenses under this Agreement (which shall be
governed by the provisions of Section 6(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors of the Company.


         (b) Action for Indemnification. To indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any action, suit or proceeding
instituted by Indemnitee to enforce or interpret this Agreement, unless
Indemnitee is successful in such action, suit or proceeding in establishing
Indemnitee’s right, in whole or in part, to indemnification or advancement of
expenses hereunder (in which case such indemnification or advancement shall be
to the fullest extent permitted by the DGCL), or unless and to the extent that
the court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish his or her right to indemnification,
Indemnitee is entitled to indemnification for such expenses; provided, however,
that nothing in this Section 6(b) is intended to limit the Company’s obligations
with respect to the advancement of expenses to
5



--------------------------------------------------------------------------------



Indemnitee in connection with any such action, suit or proceeding instituted by
Indemnitee to enforce or interpret this Agreement, as provided in Section 2.


(c) Section 16(b) Matters. To indemnify Indemnitee on account of any suit in
which judgment is rendered against Indemnitee for disgorgement of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended.


(d) Fraud or Willful Misconduct. To indemnify Indemnitee on account of conduct
by Indemnitee where such conduct has been determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing to have been knowingly fraudulent or constitute
willful misconduct.


(e) Prohibited by Law. To indemnify Indemnitee in any circumstance where such
indemnification has been determined by a final (not interlocutory) judgment or
other adjudication of a court or arbitration or administrative body of competent
jurisdiction as to which there is no further right or option of appeal or the
time within which an appeal must be filed has expired without such filing to be
prohibited by law.


        Section 7. Change in Control.


         (a) The Company agrees that if there is a change in control of the
Company, then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnification and advancement of expenses under this
Agreement, any other agreement or the Company’s Certificate of Incorporation or
Bylaws now or hereafter in effect, the Company shall seek legal advice only from
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld). In addition, upon written request
by Indemnitee for indemnification pursuant to Section 3(a), a determination, if
required by the DGCL, with respect to Indemnitee's entitlement thereto shall be
made by such independent counsel in a written opinion to the Board of Directors
of the Company, a copy of which shall be delivered to Indemnitee. The Company
agrees to pay the reasonable fees of the independent counsel referred to above
and to indemnify fully such counsel against any and all reasonable expenses
(including attorney’s fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.


         (b) The Company agrees that if there is a change in control of the
Company, the Company shall maintain (or cause to be maintained) for the benefit
of Indemnitee, the same policy or policies of insurance maintained in accordance
with Section 4(a) of this Agreement immediately prior to such change in control
(1) for a period of six years after the change in control or (2) through the
termination of this Agreement in accordance with Section 15, whichever is
earlier.


(c) For purposes of this Section 7, the following definitions shall apply:


          (i) A “change in control” shall be deemed to occur when, after the
date of this Agreement, there occurs any event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or
6



--------------------------------------------------------------------------------



form) promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement. Notwithstanding the
generality of the foregoing, a change in control shall be deemed to occur upon
the earliest to occur after the date of this Agreement of any of the following:
(A) any person (as defined below) becomes the beneficial owner (as defined
below), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company's then
outstanding securities, (B) during any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board of Directors of the
Company, and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in Sections 7(c)(i)(A), 7(c)(i)(C) or 7(c)(i)(D) or a director whose initial
nomination for, or assumption of office as, a member of the Board of Directors
of the Company occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the Board of Directors of the Company) whose
election by the Board of Directors of the Company or nomination for election by
the Company's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board of Directors of the Company, (C) the effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the surviving entity outstanding immediately after such
merger or consolidation and with the power to elect at least a majority of the
board of directors or other governing body of such surviving entity or (D) the
approval by the stockholders of the Company of a complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.


          For purposes of Section 7(c)(i), the following terms shall have the
following meanings:


          (I) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.


          (II) “person” shall have the meaning as set forth in Sections 13(d)
and 14(d) of the Exchange Act; provided, however, that person shall exclude (a)
the Company, (b) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (c) any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.


          (III) “beneficial owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that beneficial owner
shall exclude any person otherwise becoming a beneficial owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.


7



--------------------------------------------------------------------------------



          (ii) The term “independent counsel” means a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent: (A)
the Company or Indemnitee in any matter material to either such party, or (B)
any other party to the action, suit or proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.


Section 8. Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any action, suit or proceeding without the Company’s prior written consent.
The Company shall not, without Indemnitee’s prior written consent, settle any
action, suit or proceeding in any manner that would attribute to Indemnitee any
admission of liability or that would impose any fine or other obligation or
restriction on Indemnitee (which such fine or other obligation would be borne by
Indemnitee and not the Company). Neither the Company nor Indemnitee will
unreasonably withhold its, his or her consent to any proposed settlement that
requires its, his or her consent.


        Section 9. Savings Clause. If any provision or provisions (or portion
thereof) of this Agreement shall be invalidated on any ground by any court of
competent jurisdiction, then the Company shall nevertheless indemnify Indemnitee
if Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or by reason of any
action alleged to have been taken or omitted in such capacity, from and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals, to the fullest extent permitted by any applicable portion
of this Agreement that shall not have been invalidated.


        Section 10. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by law, contribute to the payment of all of
Indemnitee’s loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by or
on behalf of Indemnitee in connection with any action, suit or proceeding,
including any appeals, in an amount that is just and equitable in the
circumstances; provided that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to any limitation on indemnification set forth in Section 4(c), 6 (other than
clause (e)) or 8.


8



--------------------------------------------------------------------------------



        Section 11. Form and Delivery of Communications. All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) to the Company: (i) delivered by
hand, upon receipt by the party to whom said notice or other communication shall
have been directed, (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed or
(iii) mailed by reputable overnight courier, one day after deposit with such
courier and with written verification of receipt, and (b) to Indemnitee by email
transmission. Notice to the Company shall be directed to The Hain Celestial
Group, Inc., 1111 Marcus Avenue, Lake Success, New York 11042, Attention:
General Counsel. Notice to Indemnitee shall be emailed to: [insert email
address]. If any email address of Indemnitee shall change, Indemnitee shall
provide prompt notice to the Company of an alternate email address.


        Section 12. Nonexclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, in any court in which a proceeding is brought, the Company’s Certificate of
Incorporation or Bylaws, other agreements or otherwise, and Indemnitee’s rights
hereunder shall inure to the benefit of the heirs, executors and administrators
of Indemnitee. No amendment or alteration of the Company’s Certificate of
Incorporation or Bylaws or any other agreement shall adversely affect the rights
provided to Indemnitee under this Agreement.


Section 13. No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
of the Company or in the employ of the Company. For the avoidance of doubt, the
indemnification and advancement of expenses provided under this Agreement shall
continue as to Indemnitee even though he or she may have ceased to be a
director, officer, employee or agent of the Company.


Section 14. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the DGCL.


Section 15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) the date that Indemnitee is no longer subject
to any possible action, suit or proceeding in respect of which Indemnitee is
granted rights of indemnification or advancement of expenses hereunder; or (b)
the final termination of all pending actions, suits and proceedings in respect
of which Indemnitee is granted rights of indemnification or advancement of
expenses hereunder and of any actions, suits and proceedings commenced by
Indemnitee to enforce or interpret this Agreement, as provided in Section 2.
This Agreement shall be binding upon the Company and its successors and assigns
and shall inure to the benefit of Indemnitee and Indemnitee’s heirs, executors
and administrators. The Company shall use its reasonable best efforts to require
and cause any successor, and any direct or indirect parent of any successor,
whether direct or indirect by purchase, merger, consolidation or otherwise, to
all, substantially all or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession has taken place.


9



--------------------------------------------------------------------------------



        Section 16. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.


        Section 17. Modification and Waiver. No supplement, modification, waiver
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
For the avoidance of doubt, this Agreement may not be terminated by the Company
without Indemnitee’s prior written consent.


        Section 18. Successor and Assigns. All of the terms and provisions of
this Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of such Indemnitor, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


        Section 19. Service of Process and Venue. The Company hereby irrevocably
and unconditionally (a) agrees that any action or proceeding arising out of or
in connection with this Agreement may brought in the Chancery Court of the State
of Delaware (the “Delaware Court”), (b) consents to submit to the non-exclusive
jurisdiction of the Delaware Court for purposes of any action or proceeding
arising out of or in connection with this Agreement, (c) consents to service of
process at the Company’s address set forth in Section 11 of this Agreement with
the same legal force and validity as if served upon the Company personally
within the State of Delaware, (d) waives any objection to the laying of venue of
any such action or proceeding in the Delaware Court, and (e) waives, and agrees
not to plead or to make, any claim that any such action or proceeding brought in
the Delaware Court has been brought in an improper or inconvenient forum.


        Section 20. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. If,
notwithstanding the foregoing, a court of competent jurisdiction shall make a
final determination that the provisions of the law of any state other than
Delaware govern indemnification by the Company of Indemnitee, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.


        Section 21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.


        Section 22. Headings and Section References. The section and subsection
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the
10



--------------------------------------------------------------------------------



meaning or interpretation of this Agreement. Section references are to this
Agreement unless otherwise specified.




 This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.




             THE HAIN CELESTIAL GROUP, INC.




             By _______________________________________
             Name:
             Title:










             INDEMNITEE:




             _______________________________________
             Name:
11

